      Case 1:19-cv-05367-JHR-KMW Document 1 Filed 02/11/19 Page 1 of 8 PageID: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY



BRIANNA BENNINGTON,

         Plaintiff,                                Civil Action No.:

vs.

OTTO CLIPS COMPANY, dba GREAT                          COLLECTIVE ACTION COMPLAINT
CLIPS, LORRAINE STOCKBERGER,
individually, and GEORGE                                       Jury Trial Demanded
STOCKBERGER, individually,

         Defendants.


               Plaintiff BRIANNA BENNINGTON (“Bennington” or “Plaintiff”) on behalf of herself

        and all others similarly situated, by and through her attorneys, upon personal knowledge as to

        herself and upon information and belief as to other matters, brings this Collective Action

        Complaint against Defendants, OTTO CLIPS COMPANY, dba GREAT CLIPS, and all other

        affiliated entities and/or joint employers (“OTTO”), LORRAINE STOCKBERGER,

        individually, and GEORGE STOCKBERGER, individually, (collectively “Great Clips”) and

        alleges as follows:

                                           INTRODUCTION

       1. Plaintiff brings this lawsuit seeking recovery against Defendants for Defendants’ violation

          of the Fair Labor Standards Act, as amended (the “FLSA” or the “Act”), 29 U.S.C. §201

          et. seq. and the New Jersey State Wage and Hour Law, N.J.S.A. 34:11-56a et seq.

          (“NJWHL”).

       2. Plaintiff brings this lawsuit against Defendants as a collective action on behalf of herself

          and all other persons similarly situated – who suffered damages as a result of Defendants’



                                                   1
Case 1:19-cv-05367-JHR-KMW Document 1 Filed 02/11/19 Page 2 of 8 PageID: 2



    violations of the FLSA pursuant to the collective action provisions of 29 U.S.C. § 216(b).

 3. Beginning in approximately 2017, and continuing to date, Defendants engaged in a policy

    and practice of requiring Plaintiff and members of the putative collective to regularly

    work in excess of forty (40) hours per week, without providing overtime compensation as

    required by applicable federal and New Jersey state law.

 4. The Plaintiff has initiated this action on behalf of herself and similarly situated

    employees to recover the overtime compensation that Plaintiff and similarly situated

    employees were deprived of, wages, liquidated damages, attorneys’ fees, and costs.

                                  JURISDICTION AND VENUE

 5. This Court has subject matter jurisdiction over Plaintiff’s FLSA claims pursuant to 28

    U.S.C. § 1331 and by 29 U.S.C. § 216(b).

 6. This Court has subject matter jurisdiction over Plaintiff’s NJWHL claims pursuant to 28

    U.S.C. §§ 1332 and 1367.

 7. Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2) because a

    substantial part of the events or omissions giving rise to the claims occurred in this

    district.

 8. At all times material hereto, Plaintiff performed non-exempt stylist duties for the

    Defendants based from three of Defendants’ salons located in Burlington County, New

    Jersey. Defendants are therefore within the jurisdiction and venue of this Court.

 9. At all times pertinent to this Complaint, the corporate Defendant was and remains an

    enterprise engaged in interstate commerce or in the production of interstate goods for

    commerce as defined by the Act, 29 U.S.C. §§ 203(r) and 203(s). More specifically,

    Defendants own, operate, and/or manage several hair salons in Burlington County, New


                                              2
  Case 1:19-cv-05367-JHR-KMW Document 1 Filed 02/11/19 Page 3 of 8 PageID: 3



       Jersey. Defendants’ businesses purchase goods and materials from vendors in New Jersey

       as well as from other states throughout the country. Alternatively, Plaintiff and those

       similarly situated employees worked in interstate commerce, i.e., i t s employees handle

       goods or materials that have been moved or produced in interstate commerce. Thus, Plaintiff

       and those similarly situated employees fall within the protections of the Act.

                                                 PARTIES

Plaintiff

   10. Plaintiff Brianna Bennington is an adult individual who is a resident of Burlington County,

       New Jersey.

   11. Plaintiff Bennington was employed by Defendants full time as a stylist performing duties

       in furtherance of Defendants’ salon business, from in or about approximately 2017, and

       continuing to date.

   Corporate Defendants

   12. OTTO is a New Jersey limited liability company, with its main business address listed as 417

       Stokes Road, Medford, NJ 08055.

   13. Upon information and belief, at all times relevant to this Complaint, the Defendants employ

       individuals to perform labor and services on behalf of Defendants.


Individual Defendants

   14. Upon information and belief, the individual Defendants are New Jersey state residents.

   15. Upon information and belief, at all times relevant to this Complaint, the individual

       Defendants have been owners, partners, officers and/or managers of the Defendant OTTO.

   16. Upon information and belief, at all times relevant to this Complaint, the individual



                                                3
Case 1:19-cv-05367-JHR-KMW Document 1 Filed 02/11/19 Page 4 of 8 PageID: 4



    Defendants have had power over personnel decisions at the Defendant OTTO’s business.

 17. The individual Defendants were regularly present at Defendants’ locations and managed the

    day to day operations, controlled the employee pay practices, and had the power to change

    same, as well as the power to hire and fire employees, set their wages, and otherwise control

    the terms of their employment.

 18. Upon information and belief, at all times relevant to this Complaint, the Defendants’ annual

    gross volume of sales made or business done was not less than $500,000.00.

 19. At all times relevant to this Complaint, the Defendants were and are employers engaged in

    commerce under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

                                COLLECTIVE ALLEGATIONS

 20. This action is properly maintainable as a collective action pursuant to the Fair Labor

    Standards Act, 29 U.S.C. § 216(b).

 21. This action is brought on behalf of Plaintiff and a putative collective consisting of

    similarly situated employees who performed work for Defendants.

 22. The Plaintiff and potential plaintiffs who elect to opt-in as part of the collective action

    are all victims of the Defendants’ common policy and/or plan to violate the FLSA and

    NJWHL by failing to pay Plaintiff and similarly situated employees’ overtime wages, at the

    rate of one and one half times the regular rate of pay, for all time worked in excess of 40

    hours in any given week pursuant to 29 U.S.C. § 207.

 23. The Plaintiff and potential plaintiffs who elect to opt-in as part of the collective action are all

    victims of the Defendants’ common policy and/or plan to violate the FLSA and NJWHL by

    failing to pay Plaintiff and similarly situated employees’ overtime wages, at the rate of one

    and one half times the regular rate of pay, for all time worked in excess of 40 hours in any


                                                4
Case 1:19-cv-05367-JHR-KMW Document 1 Filed 02/11/19 Page 5 of 8 PageID: 5



    given week pursuant to 29 U.S.C. § 207.

 24. The claims of the Plaintiff are typical of the claims of the putative class. The Plaintiff and

    putative class members were all subject to Defendants’ policies and willful practices of

    failing to pay employees all earned overtime wages. The Plaintiff and putative class members

    thus have sustained similar injuries as a result of Defendants’ actions.

 25. Upon information and belief, Defendants uniformly apply the same employment policies,

    practices, and procedures to all employees who work at the Defendants’ restaurant.

 26. This action is properly maintainable as a collective action pursuant to § 216(b) of the Act.

                                            FACTS

 27. Based upon the information preliminarily available, and subject to discovery, beginning

    from in or about approximately 2017, and continuing to date, Defendants employed the

    Plaintiff and members of the putative class to perform tasks in furtherance of their

    salon business, including but not limited to, washing hair, cutting and styling hair, and as

    well as cleaning and maintenance of the salons.

 28. Based upon the information preliminarily available, and subject to discovery,

    Defendants did not properly compensate Plaintiff and similarly situated employees, for all

    overtime hours worked in a work week.

 29. Defendants refused to pay Plaintiff and similarly situated employees’ overtime for the hours

    that they worked in a work week in excess of forty (40) hours.

 30. Plaintiff Bennington was generally paid straight time for overtime hours.

 31. Plaintiff Bennington routinely worked six (6) to seven (7) days per week.

 32. Plaintiff Bennington worked approximately forty (40) to forty-five (45) hours per




                                               5
Case 1:19-cv-05367-JHR-KMW Document 1 Filed 02/11/19 Page 6 of 8 PageID: 6



    workweek.

 33. Plaintiff rarely worked less than forty (40) hours in a workweek.

 34. Regardless of the number of hours that Plaintiff worked each week in excess of forty (40),

    Defendants generally improperly paid her straight time.

 35. Plaintiff was rarely paid time and one half for her hours worked over forty (40) in a

    workweek.

 36. Upon information and belief, employees similarly situated to Plaintiff were also only

    compensated straight time for all hour worked, regardless of the fact that they worked in

    excess of forty (40) hours in a workweek.


 37. Defendants have engaged in a widespread pattern, policy, and practice of violating the FLSA

    and NJWHL, as described in this Complaint.


 38. At all times material hereto, Plaintiff and all similarly situated employees were performing

    their duties for the benefit of and on behalf of Defendants.


 39. At all times pertinent to this complaint, Defendants failed to comply with Title 29 U.S.C. §§

    201-209, as well as applicable provisions of the NJWHL, in that Plaintiff and those similarly

    situated employees performed services and labor for Defendants for which Defendants made

    no provision to pay Plaintiff and other similarly situated employees compensation to

    which they were lawfully entitled for their hours worked in excess of forty(40) within a

    work week.




                                 COUNT I
                    RECOVERY OF OVERTIME COMPENSATION
                           PURSUANT TO THE FLSA


                                                6
Case 1:19-cv-05367-JHR-KMW Document 1 Filed 02/11/19 Page 7 of 8 PageID: 7



 40. Plaintiff re-alleges, and incorporates here by reference, all allegations contained above.


 41. Plaintiff is entitled to compensation for each of her overtime hours worked each work week.


 42. All similarly situated employees of the Defendants are similarly owed their overtime

    rate for each and every overtime hour they worked and were not properly paid.


 43. Defendants knowingly and willfully failed to pay Plaintiff and other similarly situated

    employees at time and one half of their regular rate of pay for their overtime hours worked.


 44. By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff and those

    similarly situated employees have suffered damages plus incurring costs and reasonable

    attorneys’ fees.


 45. Because Defendants’ violations of the FLSA have been willful, a three-year statute of

    limitations applies, pursuant to 29 U.S.C. § 255.


 46. As a result of Defendants’ willful violations of the Act, Plaintiff and those similarly situated

    employees are entitled to liquidated damages.

                                    COUNT II
                       RECOVERY OF OVERTIME COMPENSATION
                             PURSUANT TO THE NJWHL
 47. Plaintiff re-alleges, and incorporates here by reference, all allegations contained in the

    Paragraphs above.


 48. Defendants’ aforementioned conduct is in violation of the NJWHL. In violation of New

    Jersey Statutes §§ 34:11-56a4 et seq., the Defendants willfully failed to pay the Plaintiff and

    other members of the putative class their statutorily required overtime compensation for

    the time they worked in excess of forty (40) hours a week for the Defendants.



                                                7
   Case 1:19-cv-05367-JHR-KMW Document 1 Filed 02/11/19 Page 8 of 8 PageID: 8



     49. As a direct and proximate cause of Defendants’ actions, Plaintiff and those similarly situated

         employees suffered damages, including but not limited to past lost earnings.

                                                JURY TRIAL

     50. Plaintiff and similarly situated employees demand a jury trial.



       WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated persons, seek

the following relief:

       (1) on their first cause of action, against Defendants in an amount to be determined at trial,

plus liquidated damages as permitted under the FLSA in the amount equal to the amount of unpaid

wages, interest, attorneys’ fees and costs;

       (2) on their second cause of action, against Defendants in an amount to be determined at

trial, unpaid wages, interest, attorneys’ fees and costs as permitted under the NJWHL.



       Dated: February 11, 2019               Respectfully submitted,

                                               /s/ Andrew I. Glenn
                                              Andrew I. Glenn
                                              Email: Aglenn@jaffeglenn.com New
                                              Jersey Bar No.: 026491992
                                              Jodi J. Jaffe, Esquire
                                              E-mail: jjaffe@JaffeGlenn.com
                                              New Jersey Bar No.: 022351993
                                              JAFFE GLENN LAW GROUP, P.A.
                                              301 N. Harrison Street, Suite 9F, #306
                                              Princeton, New Jersey 08540
                                              Telephone: (201) 687-9977
                                              Facsimile: (201) 595-0308




                                                   8
